

Exhibit 10.6
FOURTH AMENDMENT
THIS FOURTH AMENDMENT (the “Amendment”) is made and entered into as of the 28th
day of December, 2005, by and between TX-NORTHBOROUGH TOWER LIMITED PARTNERSHIP,
an Illinois limited partnership (“Landlord”), and NOBLE ENERGY, INC., a Delaware
corporation (“Tenant”).
RECITALS
A.
Landlord (as successor in interest to EOP-Northborough Tower Limited
Partnership) and Tenant are parties to that certain lease dated October 23, 2002
as amended by that certain Commencement letter dated May 11, 2003, that certain
First Amendment dated May 14, 2003, that certain Second Amendment dated
May 27, 2003, and that certain Third Amendment dated September 27, 2004
(collectively the “Lease”). Pursuant to the Lease, Landlord has leased to Tenant
space currently containing approximately 162,142 rentable square feet (the
“Original Premises”) described as Suite Nos. 100, 250, 260, 500, 550, 600, 700,
800, 900, 930, 940, 950, 960, 1000, 1010, 1050, 1080, 1100, 1200, 1230, 1250,
1270, 1300 and 1400 on the 1st, 2nd, 5th, 6th, 7th, 8th, 9th, 10th, 11th, 12th,
13th and 14th floors of the building located at 100 Glenborough Drive, City of
Houston, County of Harris, State of Texas, commonly known as Northborough Tower
(the “Building”).

B.
Tenant has requested that additional space containing approximately 7,770
rentable square feet described as Suite No. 370 on the third (3rd) floor of the
Building shown on Exhibit A hereto (the “Fourth Expansion Space”) be added to
the Original Premises and that the Lease be appropriately amended and Landlord
is willing to do the same on the following terms and conditions.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant agree as follows:
I.
Fourth Expansion and Effective Date. Effective as of January 9, 2006 (the
“Fourth Expansion Effective Date”), the Premises, as defined in the Lease, is
increased from 162,142 rentable square feet to 169,912 rentable square feet on
the 1st, 2nd, 3rd, 5th, 6th, 7th, 8th, 9th, 10th, 11th, 12th, 13th and 14th
floors by the addition of the Fourth Expansion Space, and from and after the
Fourth Expansion Effective Date, the Original Premises and the Fourth Expansion
Space, collectively, shall, for the Fourth Expansion Space Term (as hereinafter
defined) be deemed the Premises, as defined in the Lease. The Term for the
Fourth Expansion Space (the “Fourth Expansion Space Term”) shall commence on the
Fourth Expansion Effective Date and end on July 31, 2010 (the “Fourth Expansion
Space Termination Date”). The Fourth Expansion Space is subject to all the terms
and conditions of the Lease except as expressly modified herein and except that
Tenant shall not be entitled to receive any allowances, abatements or other
financial concessions granted with respect to the Original


EAST\73352999.1     1

--------------------------------------------------------------------------------



Premises unless such concessions are expressly provided for herein with respect
to the Fourth Expansion Space.
II.
Base Rent. Effective as of the Fourth Expansion Effective Date, in addition to
Tenant’s obligation to pay Base Rent for the Original Premises, Tenant shall pay
Landlord Base Rent for the Fourth expansion Space as follows:

Months of Term or Period
Annual Rate
Per Square Foot
Annual
Base Rent
Monthly
Base Rent
 
 
 
 
January 9, 2006 = July 31, 2010
$20.50
$159,285.00
$13,273.75



III.
Additional Security Deposit. No additional security deposit shall be required in
connection with this Amendment.

IV.
Tenant’s Pro Rata Share. For the period commencing with the Fourth Expansion
Effective Date and ending on the Termination Date, Tenant’s Pro Rata Share for
the Fourth Expansion Space is 3.7372%.

V.
Expenses and Taxes. For the period commencing with the Fourth Expansion
Effective Date and ending on the Termination Date, Tenant shall pay for Tenant’s
Pro Rata Share of Expenses and Taxes applicable to the Fourth Expansion Space in
accordance with the terms of the Lease provided, however, during such period,
the Base Year for the computation of Tenant’s Pro Rata Share of Expenses and
Taxes applicable to the Expansion Space is 2004.

VI.
Improvements to Fourth Expansion Space.

A.
Condition of Fourth Expansion Space. Tenant has inspected the Fourth Expansion
Space and agrees to accept the same “as is” without any agreements,
representations, understandings or obligations on the part of Landlord to
perform any alterations, repairs or improvements, except as may be expressly
provided otherwise in this Amendment.

B.
Responsibility for Improvements to Fourth Expansion Space. Tenant may perform
improvements to the Fourth Expansion Space in accordance with the Work Letter
attached to the Lease however Tenant shall not be entitled to any Allowance in
connection with such work as more fully described in said Work Letter.

VII.
LEASE CONTINGENCY. The parties hereto acknowledge that the Expansion Space is
currently occupied by Health Administration Services, Inc. (“Prior Tenant”)
pursuant to a lease dated September 26, 2001, as amended (“Prior Lease”) entered
into between Landlord’s predecessor in interest and such Prior Tenant. This
Amendment specifically is contingent upon Landlord entering into an agreement
with the Prior Tenant to terminate the Prior Lease with respect to the Expansion
Space (the “Prior Tenant Termination Agreement”). If Landlord fails to inform
Tenant on or before the Contingency Date (as


EAST\73352999.1     2

--------------------------------------------------------------------------------



defined below) that the Prior Tenant Termination Agreement has been executed,
then either party hereto may terminate this Amendment only by providing written
notice thereof to the other party on or before the earlier of (i) five (5)
business days after the Contingency Date and (ii) execution of the Prior Tenant
Termination Agreement by Prior Tenant, whereupon, this Amendment shall be null
and void and of no force or effect. The “Contingency Date” shall be deemed to
mean the date which is thirty (30) days after the date of execution of this
Amendment by Landlord and Tenant.
VIII.
Prior Assignment. The parties hereby acknowledge and agree that they entered
into that certain Consent to Assignment and Assumption of the Lease, dated
September 16, 2005. However, since the contingency was never satisfied, the
assignment was deemed null and void and of legal force and effect.

IX.
Miscellaneous.

A.
This Amendment sets forth the entire agreement between the parties with respect
to the matters set forth herein. There have been no additional oral or written
representations or agreements. Under no circumstances shall Tenant be entitled
to any Rent abatement, improvement allowance, leasehold improvements, or other
work to the Premises, or any similar economic incentives that may have been
provided Tenant in connection with entering into the Lease, unless specifically
set forth in this Amendment.

B.
Except as herein modified or amended, the provisions, conditions and terms of
the Lease shall remain unchanged and in full force and effect

C.
In the case of any inconsistency between the provisions of the Lease and this
Amendment, the provisions of this Amendment shall govern and control.

D.
Submission of this Amendment by Landlord is not an offer to enter into this
Amendment but rather is a solicitation for such an offer by Tenant. Landlord
shall not be bound by this Amendment until Landlord has executed and delivered
the same to Tenant.

E.
The capitalized terms used in this Amendment shall have the same definitions as
set forth in the Lease to the extent that such capitalized terms are defined
therein and not redefined in this Amendment.

F.
Tenant hereby represents to Landlord that Tenant has dealt with no broker, other
than Grubb & Ellis (“Broker”) in connection with this Amendment. Tenant agrees
to indemnify and hold Landlord, its trustees, members, principals,
beneficiaries, partners, officers, directors, employees, mortgagee(s) and
agents, and the respective principals and members of any such agents
(collectively, the “Landlord Related Parties”) harmless from all claims of any
brokers, other than Broker, claiming to have represented Tenant in connection
with this Amendment. Landlord hereby represents to Tenant that Landlord has
dealt with no broker in connection with this


EAST\73352999.1     3

--------------------------------------------------------------------------------



Amendment. Landlord agrees to indemnify and hold Tenant, its trustees, members,
principals, beneficiaries, partners, officers, directors, employees, and agents,
and the respective principals and members of any such agents (collectively, the
“Tenant Related Parties”) harmless from all claims of any brokers claiming to
have represented Landlord in connection with this Amendment.
G.
Each signatory of this Amendment represents hereby that he or she has the
authority to execute and deliver the same on behalf of the party hereto for
which such signatory is acting.

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the day and year first above written.
 
LANDLORD:


TX-NORTHBOROUGH TOWER LIMITED PARTNERSHIP, an Illinois limited partnership


By: TX-Northborough GP Limited Partnership, a Delaware limited 
partnership, its, general partner


By: TX-Northborough Tower, L.L.C., a Delaware limited liability company, its
general partner


By: Equity Office Management, L.L.C., a Delaware limited liability company, its
non-member


By:   


Name:    


Title:   




 
TENANT:


NOBLE ENERGY, INC., a Delaware corporation


By:   


Name: David L. Stover


Title: Senior Vice President





EXHIBIT A
OUTLINE AND LOCATION OF FOURTH EXPANSION SPACE


[fourthamendmentimage1.gif]


EXHIBIT B
WORKLETTER
This Exhibit is attached to and made a part of the Amendment by and between TX-
NORTHBOROUGH TOWER LIMITED PARTNERSHIP, an Illinois limited partnership
(“Landlord”), and NOBLE ENERGY, INC., a Delaware corporation (“Tenant”) for
space in the Building located at 100 Glenborough Drive, City of Houston, County
of Harris, State of Texas, commonly known as Northborough Tower (the
“Building”).
As used in this Work Letter, the “Premises” shall be deemed to mean the Original
Premises and the Expansion Space, as defined in the attached Amendment.
I.
Alterations.

A.
Tenant, following the delivery of the Expansion Space by Landlord and the full
and final execution and delivery of the Amendment to which this Exhibit is
attached shall have the right to perform alterations and improvements in the
Premises (the “Initial Alterations”). Notwithstanding the foregoing, Tenant and
its contractors shall not have the right to perform Initial Alterations in any
portion of the Premises unless and until Tenant has complied with all of the
terms and conditions of Article IX of the Lease (with the exception of the
construction management fee paid to Landlord which Landlord agrees to waive
unless such service is provided as described below in paragraph B), including,
without limitation, approval by Landlord of the final plans for the Initial
Alterations and the contractors to be retained by Tenant to perform such Initial
Alterations. Tenant shall be responsible for all elements of the design of
Tenant’s plans (including, without limitation, compliance with law,
functionality of design, the structural integrity of the design, the
configuration of the premises and the placement of Tenant’s furniture,
appliances and equipment), and Landlord’s approval of Tenant’s plans shall in no
event relieve Tenant of the responsibility for such design. If Landlord fails to
approve, disapprove or request modifications to Tenant’s final plans for the
Initial Alterations or any modifications thereto within 5 business days after
Landlord’s receipt of all information needed by Landlord to properly review Such
plans or modifications, then such plans or modifications, as applicable, shall
be deemed approved by Landlord. Landlord’s approval of the contractors to
perform the Initial Alterations shall not be unreasonably withheld. Landlord
hereby approves of the following contractors: Spaw-Maxwell, Cadence McCone,
Constructors and Harvey Construction. So long as Tenant uses one of the
aforementioned contractors, Landlord will not require that Tenant or the
selected contractor obtain a payment and performance bond for the Initial
Alterations. The parties agree that Landlord’s approval of a contractor not
mentioned above to perform the Initial Alterations shall not be considered to be
unreasonably withheld if any such general contractor (i) does not have trade
references reasonably acceptable to Landlord, (ii) does not maintain insurance
as required pursuant to the terms of this Lease, (iii) does not have the ability
to be bonded for the work in an amount of no less than 150% of the total
estimated cost of the Initial Alterations, (iv) does not provide current
financial statements reasonably acceptable to Landlord, or (v) is not licensed
as a contractor in the state/municipality in which the Premises is located.
Tenant acknowledges the foregoing is not intended to be an exclusive list of the
reasons why Landlord may reasonably withhold its consent to a general
contractor.

B.
At Tenant’s request, Landlord will provide construction management services for
a fee of 5% of the Initial Alterations performed. In such an event, the Landlord
shall enter into a direct contract for the Initial Alterations with a general
contractor selected by Landlord. In addition, Landlord shall have the right to
select and/or approve of any subcontractors used in connection with the Initial
Alterations.

C.
Tenant agrees to accept the Premises in its “as-is” condition and configuration,
it being agreed that Landlord shall not be required to perform any work or,
incur any costs in connection with the construction or demolition of any
improvements in the Premises.

D.
This Exhibit shall not be deemed applicable to any additional space added to the
Premises at any time or from time to time, whether by any options under the
Lease or otherwise, or to any portion of the original Premises or any additions
to the Premises in the event of a renewal or extension of the original Term of
the Lease, whether by any options under the Lease or otherwise, unless expressly
so provided in the Lease or any amendment or supplement to the Lease.

E.
Notwithstanding anything contained herein to the contrary, Landlord and Tenant
hereby agree that the cost of the work, required for ADA compliance, to the
restrooms and elevator lobbies of the full floors leased by Tenant (“ADA Work”)
shall be borne equally between the two parties. Landlord shall enter into a
direct contract for the Landlord Work with a general contractor selected by
Landlord. The ADA Work shall be completed in connection with the Initial
Alterations. Landlord and Tenant agree to cooperate with each other in order to
enable the ADA Work to be performed in a timely manner and with as little
inconvenience to the operation of the Initial Alterations as is reasonably
possible.



SEVENTH AMENDMENT
THIS SEVENTH AMENDMENT (the “Amendment”) is made and entered into as of
Dec. 19, 2005, by and between TX-NORTHBOROUGH TOWER LIMITED PARTNERSHIP, an
Illinois limited partnership (“Landlord”), and HOUSTON TPA, LTD., a Texas
limited partnership (“Tenant”).
WITNESSETH
A.
Landlord (as successor-in-interest to EOP Northborough Tower Limited
Partnership, an Illinois limited partnership and ZML-Northborough Tower Limited
Partnership, an Illinois limited partnership) and Tenant (formerly known as
Health Administration Services, Inc., an Ohio corporation and IASI Acquisition D
Co.) are parties to that certain lease dated the 2nd day of March, 1990, which
lease has been previously amended or assigned by Acceptance of Premises
Memorandum dated January 9, 1991, First Amendment to Lease dated March 20, 1991,
Second Amendment dated December 27, 1993, Third Amendment dated March 23, 1995,
Assignment Agreement dated December 18, 1997 Fourth Amendment dated April 21,
2000, Fifth Amendment dated November 3, 2000, Sixth Amendment dated
October 4, 2001 and various consent documents dated December 18, 1997,
March 22, 2004, July 14, 2005 and September 16, 2005 (collectively, the “Lease”)
currently containing approximately 31,699 square feet of space (the “Premises”)
described as Suite Nos. 300, 350, 370, 380, 390 and 450 on the third (3rd) and
fourth (4th) floors of the building commonly known as Northborough Tower and the
address of which is 100 Glenborough, Houston, Texas (the “Building”); and

B.
Tenant desires to surrender a portion of the Premises to Landlord containing
approximately 7770 rentable square feet described as Suite No. 370 on the third
(3rd) floor of the Building as shown on Exhibit A hereto (the “Reduction Space”)
and that the Lease be appropriately amended, and Landlord is willing to accept
such surrender on the following terms and conditions.

NOW, THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:
1.
Reduction.

1.01
Tenant shall vacate the Reduction Space in accordance with the terms of the
Lease on or prior to January 8, 2006, which is the date immediately preceding
the Reduction Effective Date (defined in Section 1.02. below) and Tenant shall
fully comply with all obligations under the Lease respecting the Reduction Space
up to the Reduction Effective Date, including those provisions relating to the
condition of the Reduction Space and removal of Tenant’s Property therefrom.

1.02
Effective as of January 9, 2006 (the “Reduction Effective Date”), the Premises
is decreased from 31,699 rentable square feet on the third and fourth floors to
23,929 rentable square feet on the third and fourth floors by the elimination of
the Reduction Space. As of the Reduction Effective Date, the Reduction Space
shall be deemed surrendered by Tenant to Landlord, the Lease shall be deemed
terminated with respect to the Reduction Space, and the “Premises”, as defined
in the Lease, shall be deemed to mean the Original Premises, less the Reduction
Space; provided, if Tenant shall violate any provision hereof or if Tenant’s
representations herein shall be false or materially misleading, Landlord shall
have the right to declare this Amendment null and void and to reinstate the
Lease with respect to the Reduction Space in addition to, and not in lieu of,
any other rights or remedies available to Landlord.

1.03
If Tenant shall holdover in the Reduction Space beyond the day immediately
preceding the Reduction Effective Date, Tenant shall be liable for Base Rent,
Additional Rent and other charges respecting the Reduction Space equal to twice
the amount in effect under the Lease prorated on a per diem basis and on a per
square foot basis for the Reduction Space. Such holdover amount shall not be in
limitation of Tenant’s liability for consequential or other damages arising from
Tenant’s holding over nor shall it be deemed permission for Tenant to holdover
in the Reduction Space. If Landlord shall install a wall separating the
Reduction Space from the balance of the Premises or otherwise incur expense in
installing separate utility meters or effecting similar separations, Tenant,
upon demand, shall reimburse Landlord’s costs in connection therewith.

2.
Base Monthly Rent. As of the Reduction Effective Date, the schedule of Base
Monthly Rent contained in the Lease is deleted, and the following is substituted
therefor:

Months of Term or Period
Annual Rate Per Square Foot
Base Monthly Rent
 
 
 
Reduction Effective Date – July 31, 2010
$20.50
$40,878.71
 
 
 



All such Base Monthly Rent shall be payable by Tenant in accordance with the
terms of the Lease.
3.
Prior Assignment. The parties hereby acknowledge and agree that they entered
into that certain Consent to Assignment and Assumption of the Lease, dated
September 16, 2005. However, since the contingency was never satisfied, the
assignment was deemed null and void and of legal force and effect.

4.
Tenant’s Pro Rata Share. For the period commencing on the Reduction Effective
Date and ending on the Termination Date, Tenant’s Pro Rata Share is decreased to
be 11.5094%. Notwithstanding anything in this Amendment to the contrary, Tenant
shall remain liable for all year-end adjustments with respect to Tenant’s
Pro-Rata Share of Expenses and Taxes applicable to the Reduction Space for that
portion of the calendar year preceding the Reduction Effective Date. Such
adjustments shall be paid at the time, in the manner and otherwise in accordance
with the terms of the Lease, unless otherwise specified herein.

5.
Representations. Each party represents to the other that it has full power and
authority to execute this Amendment. Tenant represents that it has not made any
assignment, sublease, transfer, conveyance of the Lease or any interest therein
or in the Reduction Space other than those explicitly recited herein and further
represents that there is not and will not hereafter be any claim, demand,
obligation, liability, action or cause of action by any other party respecting,
relating to or arising out of the Reduction Space, and Tenant agrees to
indemnity and hold harmless Landlord and the Landlord Related Parties (as
defined in the “Miscellaneous” Section below) from all liabilities, expenses,
claims, demands, judgments, damages or costs arising from any of the same,
including without limitation, attorneys’ fees. Tenant acknowledges that Landlord
will be relying on this Amendment in entering into leases for the Reduction
Space with other parties.

6.
Other Pertinent Provisions. Landlord and Tenant agree that, effective as of the
date of this Amendment (unless different effective date(s) is/are specifically
referenced in this Section), the Lease shall be amended in the following
additional respects:

6.01
PARKING. E effective as of the Reduction Effective Date, Exhibit C, to the
Fifth Amendment is hereby amended and modified to delete the following phrase “a
total of 121 unreserved spaces and 22 reserved spaces” and insert the following
in lieu thereof: “a total of 93 unreserved spaces and 16 reserved spaces”.

6.02
Exhibit D, “Renewal Option” and Exhibit E, “Right of First Offer” are hereby
deleted in their entirety and are of no further force and effect.

7.
Miscellaneous.

7.01
This Amendment and the attached exhibits, which are hereby incorporated into and
made a part of this Amendment, set forth the entire agreement between the
parties with respect to the matters set forth herein. There have been no
additional oral or written representations or agreements. Under no circumstances
shall Tenant be entitled to any Rent abatement, improvement allowance, leasehold
improvements, or other work to the Premises, or any similar economic incentives
that may have been provided Tenant in connection with entering into the Lease,
unless specifically set forth in this Amendment. Tenant agrees that neither
Tenant nor its agents or any other parties acting on behalf of Tenant shall
disclose any matters set forth in this Amendment or disseminate or distribute
any information concerning the terms, details or conditions hereof to any
person, firm or entity without obtaining the express written consent of
Landlord.

7.02
Except as herein modified or amended, the provisions, conditions and terms of
the Lease shall remain unchanged and in full force and effect.

7.03
In the case of any inconsistency between the provisions of the Lease and this
Amendment, the provisions of this Amendment shall govern and control.

7.04
Submission of this Amendment by Landlord is not an offer to enter into this
Amendment but rather is a solicitation for such an offer by Tenant. Landlord
shall not be bound by this Amendment until Landlord has executed and delivered
the same to Tenant.

7.05
The capitalized terms used in this Amendment shall have the same definitions as
set forth in the Lease to the extent that such capitalized terms are defined
therein and not redefined in this Amendment.

7.06
Tenant hereby represents to Landlord that Tenant has dealt with no broker in
connection with this Amendment. Tenant agrees to indemnify and hold Landlord,
its members, principals, beneficiaries, partners, officers, directors,
employees, mortgagee(s) and agents, and the respective principals and members of
any such agents (collectively, the “Landlord Related Parties”) harmless from all
claims of any brokers claiming to have represented Tenant in connection with
this Amendment. Landlord hereby represents to Tenant that Landlord has dealt
with no broker in connection with this Amendment. Landlord agrees to indemnify
and hold Tenant, its members, principals, beneficiaries, partners, officers,
directors, employees, and agents, and the respective principals and members of
any such agents (collectively, the “Tenant Related Parties”) harmless from all
claims of any brokers claiming to have represented Landlord in connection with
this Amendment.

7.07
Each signatory of this Amendment represents hereby that he or she has the
authority to execute and deliver the same on behalf of the party hereto for
which such signatory is acting.



IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the day and year first above written.
 
LANDLORD:


TX-NORTHBOROUGH TOWER LIMITED PARTNERSHIP, an Illinois limited partnership


By: TX-Northborough GP Limited Partnership, a Delaware limited partnership, its,
general partner


By: TX-Northborough Tower, L.L.C., a Delaware limited liability company, its
general partner


By: Equity Office Management, L.L.C., a Delaware limited liability company, its
non- member manager


By:   


Name:    


Title:   


Executed on: December 28, 2005
 
TENANT:


NOBLE ENERGY, INC., a Delaware corporation


By:   


Name: Donald T. Benson


Title: President & CEO





[fourthamendmentimage2.gif]

EAST\73352999.1     4